Citation Nr: 0520155	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  04-22 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to service connection for back disability.

2.	Entitlement to service connection for flat feet.

3.	Entitlement to service connection for left arm and 
shoulder disability.

4.	Entitlement to service connection for varicose veins.  

5.	Entitlement to service connection for left hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1974 to April 
1978 and from April 1984 to August 1987.       

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2002, a statement of the 
case was issued in April 2004, and a substantive appeal was 
received in June 2004.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002).  
The veteran testified before a Board hearing in April 2005. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran received a December 2003 VA examination, where 
the examiner found degenerative changes in the spine and 
shoulder.  The December 2003 VA examiner opined that because 
the "C-file was not contributory for any reported injuries" 
he found that the joint conditions and spine condition were 
"more likely than not, non service connected."  However, 
the file includes a medical record from Womack Army Community 
Hospital in October 1985 indicating treatment for a "jump 
injury" and treatment for shoulder pain in June 1985.  Based 
upon the VA examiner's rationale he appears not to have 
considered that there was medical evidence of these injuries 
when rendering his opinion.  There is also some evidence of a 
bullet fragment in the veteran's back.  The veteran's 
representative argued at the April 2005 Board hearing that 
the December 2003 examination was inadequate.  Consequently, 
another exam and etiology opinion are being requested.      

The veteran has also claimed service connection for flat 
feet.  There is some evidence of a current foot disability, 
of painful calluses and degenerative changes in the tarsal 
bones of the left foot.  The veteran also reported he had a 
bone protruding from the side of his left foot during 
service.  There is some question of whether an injury to the 
foot occurred prior to service.  The veteran claimed in his 
April 2005 Board hearing that he developed flat feet from his 
wearing combat boots and his jumps.  It appears that a VA 
examination with etiology opinion has not been provided for 
this issue.  In view of the medical nature of the underlying 
question in this issue, the Board believes that a VA 
examination and medical opinion are necessary.  38 C.F.R. 
§ 3.159(c)(4) (2004).  
    
Additionally, the RO denied the veteran's claim for service 
connection for varicose veins and left hip disability by the 
November 2004 decision.  The veteran was provided notice of 
the decision by letter dated January 25, 2005.  The Board 
construes the veteran's April 2005 Board hearing testimony as 
constituting a timely Notice of Disagreement (NOD) with the 
RO's denial for these issues.  See 38 C.F.R. §§ 20.201, 
20.302(a) (2004); See generally, Tomlin v. Brown, 5 Vet. App. 
355 (1993) (hearing transcript containing an oral statement 
of disagreement meets the statutory definition of an NOD).  
The RO has not issued a statement of the case which addresses 
the issues of service connection for varicose veins and left 
hip disability, and the Board finds that a remand for this 
action is necessary.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 
19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).   



Accordingly, the case is hereby REMANDED for the following 
actions:

1. The RO should undertake appropriate 
action pursuant to 38 C.F.R. § 19.26, 
including issuance of a statement of the 
case, in response to the veteran's 
testimony at the April 2005 Board hearing 
initiating an appeal from the November 
2004 rating decision which denied service 
connection for varicose veins and left 
hip disability.  The appellant should be 
advised of the need to file a timely 
substantive appeal if he wishes to 
complete an appeal as to these issues.

2.  If a timely substantive appeal is 
received on the varicose veins and/or 
left hip disability issue, then these 
issues should be returned to the Board.
  
3.  The veteran should be scheduled for 
an appropriate VA orthopedic examination 
to ascertain the nature and etiology of 
his current chronic back and left 
shoulder and arm disabilities.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
indicated tests should be performed that 
would aid the examiner in forming an 
etiology opinion.  After reviewing the 
record (to include previous examinations, 
a previous X-ray noting a bullet fragment 
in the spine, and copies of service 
medical records), the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the veteran's 
back disability or his left arm and 
shoulder disability is related to the in-
service June 1985 and/or October 1985 
jump injuries.      

4.  The veteran should be scheduled for 
an appropriate VA foot examination.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests should 
be accomplished if medically feasible.  
All examination and special test findings 
should be clearly reported.  After 
examining the veteran and reviewing the 
claims file, to specifically include 
service medical records and post-service 
medical records, the examiner should 
clearly list all current foot 
disabilities.  As to any foot disability 
which preexisted service, the examiner 
should offer an opinion as to whether 
such disability increased in severity 
during service and, if so, whether such 
increase was due to the natural progress 
of the disease.  The examiner should also 
indicate whether any foot disability is 
considered a congenital or developmental 
defect, or a congenital or developmental 
disease.  The examiner should also 
indicate whether there is evidence of any 
superimposed injury to the feet during 
service, including the June 1985 and 
October 1985 jump injuries. 

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any of the benefit with 
regard to the back, shoulder, or flat 
feet remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 
 
The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF J. MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


